Citation Nr: 0919730	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 
and from November 1953 to October 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied a 
compensable evaluation for bilateral hearing loss.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 25, 2007.  
A copy of the hearing transcript has been reviewed and has 
been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded the issue of entitlement 
to a compensable rating for bilateral hearing loss for 
further development.  The AMC was instructed to schedule the 
Veteran for a VA examination to evaluate the current severity 
of his service-connected hearing loss.  In a June 2008 
supplemental statement of the case, the AMC indicated that in 
April 2008, they notified the Veteran of their intent to 
schedule him for a VA examination, and that the West Haven VA 
medical center attempted to contact the Veteran to schedule 
an examination.  Based upon the Veteran's failure to provide 
updated contact information, no examination was scheduled and 
his claim was denied.  

38 C.F.R. § 3.655 (b) states in a claim for increase when the 
claimant fails to report for an examination, the claim shall 
be denied.  However, there is no indication in the claims 
folder that the Veteran was notified of an examination by 
either the AMC or the VA medical center.  There was no 
mention in the statement of the case of the provisions of 
38 C.F.R. § 3.655.  Under these circumstances, the Veteran 
must be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  All testing deemed necessary must 
be conducted and the results reported in 
detail.  The claims folder must be made 
available to the examiner for review.  

2.  Thereafter, readjudicate the issue of 
bilateral hearing loss.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




